Citation Nr: 1135170	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  10-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to in-service ionizing radiation exposure and/or asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1946 to February 1956 and from March 1956 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2011, the Veteran testified at a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A preponderance of the evidence does not reflect that lung cancer was manifested during active service, was manifested within the first post-service year, or is otherwise causally related to an established event, injury, or disease during active service, including exposure to ionizing radiation or asbestos.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103A, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in March 2004, April 2004, and August 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the above notice was provided to the Veteran, the claims were readjudicated in a May 2010 SOC.

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records, service personnel records, private treatment records, and all available VA treatment records.  The Veteran submitted private treatment records as well as written statements discussing his contentions.  The Board is cognizant that the Veteran discussed the existence of additional private treatment records during his February 2011 hearing.  However, the Board notes that the record already contains private treatment records from the referenced provider.  The Veteran also specifically asserted that he had already promptly shared all private records with VA as well as indicated that the mentioned records showed no evidence of his claimed disorder.  

The Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In February 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of a causal relationship between current, claimed lung cancer and events during service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

A VA medical opinion with respect to the issue on appeal was obtained in July 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service records as well as private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  First, if a veteran exposed to radiation during active service later develops one of the diseases a listed in 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  38 C.F.R. §§ 3.307, 3.309 (2010).  The diseases listed in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 3.309(d)(2) include many types of cancer, including lung cancer.  38 C.F.R. § 3.309(d) (2010).

Service connection may also be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence that the claimed condition is a radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.  Lung cancer is considered to be a "radiogenic disease."  38 C.F.R. § 3.311(b)(2) (2010).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  

38 C.F.R. § 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

The Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

The M21-1MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1MR, IV.ii.2.C.9.f.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background 

The Veteran contends that he currently suffers from lung cancer as a result of events incurred during his active military service, to include ionizing radiation or asbestos exposure.  Considering the claim in light of the above-noted legal authority, the Board finds that the weight of the evidence is against the claim.

The Veteran's service treatment records are void of any complaints, treatment, or diagnosis of lung cancer.  Recognition is give to the fact that these records show treatment for bronchitis, chest pain, and upper respiratory tract infections.  An October 1960 X-ray listed an impression of minimal bronchopneumonia, posterior basal segment of the left lobe.  In his September 1965 retirement examination report, the examiner noted that the Veteran did radioactive decontamination work in 1953 with no history of over exposure.     

Service personnel records included a record of the Veteran's military assignments, listing his duty titles as Aircraft Engine Maintenance Technician as well as Aircraft Maintenance Superintendent.  Additional records detailed that the Veteran's occupations prior to service were listed as Plumber's Helper and Filling Machine Operator for six months each.  It was further indicated that the Veteran had foreign service in Guam from July 1947 to July 1948 and in Japan from November 1948 to October 1951.  It was also noted that he was assigned to multiple weather reconnaissance squadrons in Alaska (Ladd Air Force Base), Texas (Biggs Air Force Base), New Mexico (Walker Air Force Base), and California (McClellan Air Force Base) during his periods of active service.

In his February 2004 claim, the Veteran asserted that he was required to work or fly in close proximity to nuclear weapons or to work with aircraft which measured fallout after nuclear weapons tests conducted by other countries.  He reported that he was twice removed from flight status because his dosimeter badge had registered high levels of radiation.  

Internet treatise information pertaining to nuclear-powered aircraft, aerial weather reconnaissance squadrons, thermonuclear bombs carried by B-36 aircraft, and radiological debris at McClellan Air Force Base was associated with the record.  In a February 2004 email, the Veteran indicated he was in contact with nuclear material, as planes he washed down with no protective equipment had a radiation hazard sign clearly visible near the aircraft.

Private treatment records from San Juan Regional Medical Center in Farmington dated from 1998 to 2002 were also associated with the record.  In September 1998, the Veteran developed substernal chest pain as well as shortness of breath and was found to have a spontaneous left pneumothorax.  During that same month, he underwent resection of the right upper lobe lung nodule after a pleural-based nodule was discovered in the right lung apex on CT guided biopsy.  Additional records showed findings of chronic obstructive pulmonary disease (COPD).  A November 1999 chest X-ray report listed an impression of status post resection of right upper lobe lung nodule since September 1998; new blunting of the right costophrenic angle; differential diagnosis includes old pleural thickening versus a pleural effusion; COPD; and no evidence of a pneumothorax.  A November 2001 pulmonary function test revealed moderate obstructive lung defect, lung volumes within normal limits, moderate decrease in diffusing capacity, and significant small airway obstruction. 

VA treatment records dated from 1998 to 2004 showed findings of carcinoma of the lung, COPD, severe emphysema with history of recent left-sided secondary spontaneous pneumothorax, and lung cancer status post right upper lobe resection for Stage IIB nonsmall cell lung cancer (NSCLC) in 1998.  Chest x-ray and CT scan reports dated from 1999 to 2004 showed stable findings with no recurrent disease.  In a September 2004 treatment record, the Veteran's VA physician noted that he would review literature and contact the patient representative regarding the Veteran's claim.  However, in a November 2004 telephone contact, the physician indicated that he called the Veteran regarding his request to write a letter on his behalf to VA concerning the relationship of ionizing radiation and cancer.  The physician indicated that he needed more information regarding the Veteran's specific exposures in order to write an accurate letter. 

In March 2004, the Veteran also submitted a completed Form RRAIS (JF), Radiation Risk Activity Information Sheet, detailing the circumstances of his in-service exposure to radiation.  He reported that he worked as a mechanic around, flew on, and washed aircraft with atomic weapons on board while stationed in Japan, New Mexico, and California.  It was further indicated that he worked on and flew with nuclear-powered aircraft as well as on reconnaissance aircraft that performed air sampling.  He commented that he used to smoke cigarette and pipe tobacco products with moderate usage. 

In order to confirm the Veteran's participation in a radiation-risk activity, the RO made a PIES request in April 2004, asking for verification of exposure to radiation, to include furnishing "DD 1141/records of exposure to radiation."  A response dated in May 2004 reflected that the document or information requested was not a matter of record. 

In a December 2004 letter, the Department of Energy sent the Veteran a copy of his radiation exposure history which indicated that there were no dosimeter or film badge records. 

In a January 2005 statement, the Veteran's spouse indicated that they were told by VA physicians that his diagnosed lung cancer was caused by ionizing radiation and was typical of damage caused by nuclear or solar radiation. 

In a February 2007 memorandum, the Department of the Air Force confirmed the Veteran did participate in an aerial sampling mission against 22 non-US test.  His duty assignments were noted to include being in a ground crew and/or an air aircrew member.  It was indicated that the most conservative dose estimate based on military documentation would be provided with no adjustments made for protective equipment usage.  The Veteran may have been exposed to as much as 6.0 rem of ionizing radiation (deep dose) over the external surface of his body and to 0.29 rem of internal ionizing radiation.  The total effective dose equivalent (TEDE) of his external and internal dose was listed as approximately 6.29 rem.  The annual TEDE limit for occupationally exposed individuals was noted be 5 rem per year under 10 C.F.R. § 20.1201.  The Veteran's TEDE was noted to be calculated from a 9 year exposure period from 1950 to 1958.    

In February 2008, the Director of Compensation and Pension Service sent a request to the VA Under Secretary for Health to review available records, prepare a dose estimate, and provide a medical opinion as to whether the Veteran's lung cancer resulted from exposure to radiation in service.  It was noted that the Veteran was exposed to ionizing radiation from age 20 to 28, developed lung cancer approximately 40 years later, had a 20-pack-year smoking history (none since 1965), and presented with an unremarkable family history.  Following service, he was noted to have worked as an aircraft mechanic, oil field worker, and in trucking.

In July 2008, VA Under Secretary for Health responded to the Director of Compensation and Pension's request for a dose estimate and medical opinion.  The Chief Public Health and Environmental Hazards Officer, L. R. D., M. D., noted the unavailability of the DD Form 1141 and acknowledged the Veteran's participation in multiple non-U.S. nuclear debris collection activities via air sampling missions.  The physician noted that the Air Force Technical Applications Center reviewed the Veteran's classified mission records and determined (using the most conservative dose estimation procedures and based on the assumption that no respirator or other protective equipment was ever used) that the Veteran could have received as much as 6.0 rem of ionizing radiation (deep dose) over the external surface of his body and up to 0.29 rem of internal ionizing radiation.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's lung cancer.  To maximize benefit of doubt, the internal ionizing radiation exposure dose was considered to have occurred solely from high energy (>250 kev) photons, the Veteran was classified as a former smoker who quit sometime in the 1960s, and the external dose was regarded to have occurred in a single exposure in 1950.  Those assumptions were noted to increase the likelihood for causation of cancer in the IREP calculation.  The computer software calculated a 99th percentile value for the probability of causation for the cancer of 7.06 %.  In view of the above, the physician's opinion was that it was unlikely the Veteran's lung cancer could be attributed to exposure to ionizing radiation in service.

VA Director of Compensation and Pension Service responded to the RO in June 2008 that based on the medical opinion above as well as a review of the evidence in its entirety there was no reasonable possibility that the Veteran's carcinoma of the lung was the result of radiation exposure in service.

In February 2008, the Veteran submitted a copy of testimony from a physician identified as R. B., M. D., before the United States Senate Committee on Veterans' Affairs.  In that document, the physician, a biometrician, indicated that both smoking and radiation are responsible for lung disease, finding that confirmation of a veteran smoking was not a reason to disallow eligibility and responsibility for medical care.  She noted that there was no scientific evidence that a limiting dose of radiation exists below which there was little or no risk of developing a cancer or other health problem.  She further highlighted that other research has supported including low dose exposure cancers in eligibility for medical programs.  It was noted that lung cancer in males with more than 2 rem exposure was increased (but not significantly) in a 1989 referenced study.  She concluded that it was a foolish and inhumane policy to prepare dose reconstructions, at considerable cost, in order to deny claims resulting from low dose exposures.  

During his February 2011 hearing, the Veteran asserted that his claimed lung cancer was related to in-service radiation exposure.  He discussed his in-service radiation exposure and post-service onset of lung cancer in 1998.

In an April 2011 written brief presentation, the Veteran's representative contended that the Veteran's current diagnosis of lung cancer was due to asbestos he was exposed to while on active duty, referencing a March 1994 instruction manual that included protocols to reduce asbestos on Air Force installations.  Based on that report, he indicated that one may conclude that the Veteran could have been exposed to asbestos while in serving in the Air Force prior to that instruction manual. 

Analysis

As an initial matter, the Board finds that the Veteran does not qualify for service connection under 38 C.F.R. § 3.309.  While lung cancer is one of the cancers that is subject to presumptive service connection for radiation-exposed veterans, evidence of record does not show that the Veteran can be considered a radiation-exposed veteran under that regulation.  38 U.S.C.A. §§ 1112(c) (West 2002); 38 C.F.R. §§ 3.307, 3.309(d) (2010).

However, lung cancer is also considered a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  As described above, when a Veteran has a radiogenic disease and alleges radiation exposure, VA is obligated by law to undertake certain procedures to develop a Veteran's claims.  In this case, all of the criteria outlined in 38 C.F.R. § 3.311 for developing claims based for service connection for a radiogenic disease has been accomplished.  The evidence clearly establishes the Veteran's participation in multiple non-U.S. nuclear debris collection activities via air sampling missions which exposed him to ionizing radiation during service.  The evidence also clearly shows that the Veteran was diagnosed with a radiogenic disease (lung cancer) in 1998.  The crux of the issue then becomes whether the radiation exposure caused the Veteran's lung cancer.  For the reasons discussed below, the Board concludes that it did not.

As an initial matter, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).

Here, the internet research materials associated with the file contained a report from a physician identified as R. B., M. D., before the United States Senate Committee on Veterans' Affairs.  In that document, the physician, a biometrician, discussed the relationship between smoking, radiation, and lung disease, as well as opined that there was no scientific evidence that a limiting dose of radiation exists below which there was little or no risk of developing a cancer or other health problem.  However, the Board finds that this evidence is general in nature, does not specifically relate to the facts and circumstances surrounding this particular case, and was not accompanied by the opinion of any medical expert.

While the Veteran and his spouse also reported that his VA treating physician told him that his claimed lung cancer was related to in-service events, he has not produced any such evidence (after being specifically advised and given the opportunity to submit such evidence).  Moreover, hearsay medical evidence does not constitute competent medical evidence.  Warren v. Brown, 6 Vet. App. 4 (1993); see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.").

In contrast, in the July 2008 VA medical opinion of record, the VA physician clearly indicated that the dosage estimates were too low to support an opinion that the Veteran's lung cancer was related to assumed ionizing radiation exposure in service.  The opinion made in the July 2008 report was supported by very specific rationale tailored to the Veteran's very own case.  This medical opinion was reached after a review of the entire record, affording the Veteran the maximum benefit of the doubt when assigning the estimated radiation dose, and utilizing an interactive formula to specifically calculate the likelihood that exposure to ionizing radiation was responsible for the Veteran's diagnosed lung cancer.  Again, the objective calculations prepared by the VA physician in his July 2008 opinion yielded a clear conclusion that it was unlikely the Veteran's lung cancer could be attributed to exposure to ionizing radiation in service.

Under these circumstances, the Board concludes that the July 2008 VA physician's findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed lung cancer was incurred as a result of in-service radiation exposure.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  In addition, the Board cannot emphasize enough that the July 2008 VA opinion is supported by case specific empirical evidence/data supplied by the physician.  Further, referral to an independent expert for reconciliation of the estimated dose is not required as there is no other credible dosage estimate of record.  38 C.F.R. § 3.311(a)(3) (2010).  Based on the foregoing, the Board finds that entitlement to service connection for lung cancer on this basis is not warranted.  

The Board is also cognizant that the Veteran has been diagnosed with an asbestos-related lung disorder but nevertheless finds that entitlement to service connection for lung cancer on that basis is not warranted.  In this case, there is no record of exposure to asbestos during service.  While the Veteran's representative made a general assertion that he was exposed to asbestos while stationed on Air Force installations, the Veteran has never discussed or claimed in-service exposure to asbestos.  Available service records also do not indicate that the Veteran was assigned to duties that could be reasonably expected to have exposed him to asbestos.  Even assuming, arguendo, that the Veteran was exposed to asbestos during service, there is no competent evidence establishing a causal relationship between lung cancer diagnosed post-service and an established event during the Veteran's active service, including alleged exposure to asbestos while stationed in Air Force installations around the world, and neither he nor his representative has presented, identified, or alluded to the existence of any such evidence.

Finally, the evidence does not support a grant of service connection on a direct basis.  As noted above, evidence does not show the presence of lung cancer during service or within one year following the Veteran's separation from active duty in 1966.  Rather, evidence of record, including VA and private treatment records, documented that the Veteran was first treated for lung cancer in 1998, over 30 years after his separation from active duty.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, while the Veteran's exposure to ionizing radiation in service has been conceded, as discussed above, the evidence of record taken in its totality does not establish a causal relationship between the Veteran's lung cancer diagnosed post-service and his in-service exposure.

Evidence of record also includes the Veteran and his spouse's statements and hearing testimony asserting a causal connection between his claimed lung cancer and service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Federal Circuit also recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

However, the Board accords the Veteran's statements and hearing testimony regarding the etiology of his claimed lung cancer no probative value as he is not competent to opine on such complex medical questions.  The Board does not find the Veteran's statements concerning the etiology of his claimed disorder to be credible, as they are inconsistent with probative and objective medical evidence of record which concluded that his claimed lung cancer was not a result of events in service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Here, the Board has determined that the July 2008 opinion of the VA physician is more probative given his reasoning, which is based on his medical training, empirical calculations, and a review of the claims folder.  Thus, the Board attaches greater probative weight to the clinical findings discussed at length above than to the Veteran and his spouse's lay statements.

Although the Board is extremely sympathetic to the Veteran's assertions, fully understands his position, and by no means wishes to minimize the sacrifices he made during his long period of honorable service, the claim of entitlement to service connection for lung cancer must be denied.  For the foregoing reasons, the criteria to establish entitlement to service connection for the claimed lung cancer has not been established, either through medical or lay evidence.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for lung cancer, to include as secondary to in-service ionizing radiation exposure or asbestos exposure, is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


